Citation Nr: 0737526	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of a left hip fracture. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
"Tiger Team" at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that continued a 20 
percent evaluation for residuals of a left hip fracture.  The 
claim is currently under the jurisdiction of the RO in 
Atlanta, Georgia.  

The veteran presented testimony at a personal hearing in 
September 2006 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The claim was remanded in February 2007 for additional 
development.  In a supplemental statement of the case issued 
in July 2007, the RO denied a rating in excess of 20 percent 
for left hip fracture residuals.  The claim has been returned 
to the Board for further appellate review and adjudication.   


FINDING OF FACT

The veteran failed to report for a VA Compensation and 
Pension (C&P) examination regarding his left hip disability 
which was scheduled for April 30, 2007.  


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 20 percent 
for the residuals of a left hip fracture must be denied.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.655(a), (b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, May 2003, 
and March 2006; a rating decision in August 2003; and a 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2007. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  As discussed below, VA has attempted to obtain a 
current medical examination in relation to this claim; 
however, the veteran failed to report to a scheduled 
examination.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


II. Factual background and analysis

The veteran seeks an increased evaluation for service 
connected residuals of a left hip fracture (formerly 
described as residuals of a fracture of the left femur).  He 
claims that the residuals are worse than the assigned 20 
percent disability evaluation.  

A review of the record shows that while on leave during 
service in January 1982 the veteran was in a motor vehicle 
accident and sustained a comminuted fracture of the upper 
middle 1/3 of the left femur.  During hospitalization he 
underwent open reduction of the fracture of the left femur 
with internal fixation and placement of an intramedullary 
rod.  In an August 1989 rating decision, the RO granted 
entitlement to service connection for residuals of a fracture 
of the left femur and assigned a 10 percent disability 
evaluation under diagnostic code 5255 effective from April 
1988.

After review of a report of a June 1997 VA examination, in a 
rating decision in November 1997 the RO assigned a 20 percent 
evaluation for malunion of the femur with moderate knee or 
hip disability effective from April 1997.  

The veteran claims that the residuals of his left hip 
fracture are more severe.  He had been afforded VA fee basis 
examinations in December 2002 and June 2003.  The veteran 
contended that the rod in his leg was causing pain and less 
range of knee motion and arthritis throughout his leg.  He 
also complained that the examination (apparently in June 
2003) was inadequate.  

At the veteran's September 2006 personal hearing he testified 
that his left hip disorder had worsened since his last 
examination and that more recently he had been examined at a 
VA medical center in 2005.  In February 2007, the Board 
remanded this issue for the RO to secure VA treatment records 
and to schedule the veteran for a VA orthopedic examination.  
The veteran was notified that it was his responsibility to 
report for the examination and to cooperate in the 
development of the increased rating claim.  He was further 
notified that the consequences for failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. § 3.158, 3.655.  

According to the remand instructions, the examiner was to 
provide a detailed review of the veteran's pertinent medical 
history, current complaints, and the nature and extent of any 
left hip disability.  The examiner was to comment on the 
presence of malunion of the femur, noting whether there was 
moderate or marked knee or hip disability; whether there was 
any nonunion present and, if so, whether there was any loose 
motion; and whether the use of a knee brace was required.  
The examiner was to offer specific findings as to whether 
there was objective evidence of pain on motion, weakness, 
excess fatigabilty, and/or incoordination associated with the 
service-connected left hip disability and the effect of these 
manifestations on functional loss during flare-ups and/or 
with repeated use.

VA treatment records dated from May 1988 to May 2006 show the 
veteran complained of chronic left thigh pain in February 
2005.  X-rays in February 2005 revealed lucency surrounding 
the proximal tip of the intramedullary rod, as well as 
lucency between the superior aspect of the greater trochanter 
and the bone surrounding the tip of the intramedullary rod.  
He had an orthopedic surgery consultation in March 2005 for 
complaints of increasing pain and evaluation for removal of 
the rod in his left femur.  The incision was well healed, the 
hip range of motion was full and the hip was tender deep 
superior to the greater trochanter.  X-rays revealed a 
retained implant, a well healed femur and a bone cap on the 
superior aspect of the rod.  The assessment was left femur 
retained implant.  After a discussion of the risks and 
benefits of removal, the veteran concluded that he would 
consult orthopedics if he decided on removal.  

A report of contact dated on May 3, 2007, from the Atlanta VA 
Medical Center states that the veteran failed to report for 
his scheduled examination.  There were two letters sent to 
him, one was certified and the other sent first class.  The 
file contains a copy of a letter sent to the veteran dated on 
April 19, 2007 notifying him that he had been scheduled for a 
VA orthopedic Compensation and Pension (C&P) examination on 
April 30, 2007.  Also of record are a receipt for certified 
mail and a tracking search result showing that the letter was 
delivered on April 23, 2007.  

The regulations provide that when entitlement to or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  Paragraph (b) provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).

The veteran was given proper notice of the VA C&P examination 
in April 2007.  The veteran, however, did not present for the 
April 2007 VA C&P examination and good cause has not been 
shown.  No further correspondence has been received from the 
veteran.  As a result, the Board does not have before it the 
information which it had sought upon remand. 

The Board has reviewed the evidence to include the testimony 
provided by the veteran at his September 2006 Board hearing.  
However, the record reflects that the veteran failed to 
report for a scheduled VA C&P examination and has not 
furnished any explanation for his failure to report.  The 
regulation is quite clear.  Failure to report for a scheduled 
VA examination, without an adequate explanation, requires a 
denial.  Accordingly, the veteran's claim for an increased 
evaluation for residuals of a fracture of the left hip is 
denied.  38 C.F.R. § 3.655(a), (b).  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for residuals of left hip fracture is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


